Case: 15-10795      Document: 00513818965         Page: 1    Date Filed: 01/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-10795                                    FILED
                                  Summary Calendar                            January 3, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
DARRIN C. LAVINE, Trustee of Canton Property Holdings,

                                                 Plaintiff–Appellant,

v.

BANK OF AMERICA, N.A., et al,

                                                 Defendants.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-3389


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Darrin C. Lavine appeals from the order of the district court denying him
leave to proceed pro se on behalf of Canton Property Holdings, a Texas joint-
stock company. We have jurisdiction to consider the instant appeal under the
collateral order doctrine. See Prewitt v. City of Greenville, 161 F.3d 296, 298
(5th Cir. 1998). The district court did not err by denying Lavine, who is a non-
lawyer, the requested leave. See 28 U.S.C. § 1654; Rowland v. Cal. Men’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10795    Document: 00513818965     Page: 2   Date Filed: 01/03/2017


                                 No. 15-10795

Colony, 506 U.S. 194, 201-02 (1993); Memon v. Allied Domecq QSR, 385 F.3d
871, 873 (5th Cir. 2004) (per curiam).
      AFFIRMED.




                                         2